DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amended Abstract was received on 30 June 2022.  This amended abstract is acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 uses the term “each slot” indicating that said structural limitation includes more than one. Due to the bracket includes only one slot for the archwire, it is not understood if the bracket includes another slot, or it refers to each slot in each bracket of a plurality of brackets. For examination purposes, the recitation will be treated as each slot in each bracket of a plurality of brackets.
Claim 16 recites the limitation "plurality of brackets" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 12-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wildman (US 5863199 A) in view of Kishi (US 20110300502 A1), in further view of Lewis (US 2854747 A).

[AltContent: arrow][AltContent: textbox (Archwire support structure)][AltContent: textbox (Slot)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Bracket pad)][AltContent: textbox (I)][AltContent: textbox (C)][AltContent: textbox (W)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Lingual bracket)][AltContent: arrow]
    PNG
    media_image1.png
    368
    423
    media_image1.png
    Greyscale



[AltContent: textbox (C)][AltContent: textbox (Archwire)][AltContent: arrow][AltContent: textbox (C)][AltContent: textbox (Lingual bracket)]
[AltContent: textbox (Bracket body)][AltContent: arrow][AltContent: textbox (W)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Slot ground face)][AltContent: ][AltContent: ][AltContent: textbox (Two opposing parallel slot side faces)][AltContent: arrow][AltContent: textbox (Bracket pad)][AltContent: arrow][AltContent: arrow][AltContent: textbox (I)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Lingual bracket)]
    PNG
    media_image2.png
    218
    241
    media_image2.png
    Greyscale
                   
    PNG
    media_image3.png
    217
    163
    media_image3.png
    Greyscale


Regarding claims 1, 3 and 9, Wildman discloses an anterior tooth, lingual orthodontic appliance including; 
a lingual bracket (410) for an anterior tooth and an archwire (16) (see annotated Fig. 30, 32 and 34 above), 
the lingual orthodontic appliance extending through an axis W, corresponding to a mesial-distal axis, an axis I, corresponding to a vestibular- lingual axis, and an axis C, corresponding to a coronal-apical axis, wherein the axis W and the axis I are perpendicular to each other, and wherein axis C is perpendicular to both axis W and axis I, 
wherein the lingual bracket has a bracket pad (432) and a bracket body with the bracket body forming a slot for receiving the archwire (16) along axes I and W (see annotated Fig. 30 and 32 above), the slot (214) being formed by at least two opposing parallel slot side faces defining a slot insertion axis along axis I (see annotated Fig. 30 and 32 above), and a slot ground face arranged perpendicular thereto and defining a slot ground face plane along axis C (see annotated Fig. 32 above), 
wherein the slot (214) has a width defined by the distance between the slot side faces along axis C (see annotated Fig. 30 and 32), wherein the lingual bracket has at least one archwire support structure (450) (see annotated Fig. 30 above) that forms a support surface that resides in the slot ground face plane along axis C (for claim 1); having a plurality of brackets for anterior teeth and a plurality of brackets for posterior teeth (for claim 3), and having two archwire support structures (450) symmetrically arranged on opposite sides of the slot, wherein each archwire support structure is discrete (see annotated Fig. 30 above) (for claim 9).  
However, Wildman doesn’t disclose that the height of the archwire is oriented along the axis C, that the width of the slot corresponds to the height of the archwire, and that the archwire support structure is separate uncoupled from the bracket body and spaced at a pre-determined distance from the bracket body along axis W such that an open channel extends between the bracket body and the archwire support structure (for claims 1, 3), and  wherein each archwire support structure is spaced at a pre-determined distance from the bracket body along axis W such that a channel extends between the bracket body and each archwire support structure (450) (for claim 9).  

[AltContent: arrow][AltContent: textbox (Archwire)]
    PNG
    media_image4.png
    435
    410
    media_image4.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Archwire)]
    PNG
    media_image5.png
    473
    342
    media_image5.png
    Greyscale


Kishi teaches a lingual dental bracket (see [0044] – “base 100 may be bonded to a labial, lingual, palatal, or the like surface of the tooth 5”) including an archwire slot that uses a rectangular archwire (200), where the width of the archwire slot is the biggest dimension of the rectangle of the cross-section of the archwire (200) (see annotated Fig. 1 and 10 above), and where the archwire (200) orientation in the archwire slot is to apply forces directed vertically to motivate the tooth (5) to move up or down, in addition to the horizontal movements (see [0047]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the orientation of the archwire in the slot and the dimension of the width of the slot of Wildman, with the the archwire orientation in the slot and the width of the slot of Kishi, in order to be able to have the structural integrity to move impart forces to the tooth in the vertical direction, in order to move the tooth up or down. 
  However, Wildman/Kishi does not disclose that the archwire support structure is separate uncoupled from the bracket body and spaced at a pre-determined distance from the bracket body along axis W such that an open channel extends between the bracket body and the archwire support structure.
[AltContent: arrow][AltContent: textbox (Support structure)][AltContent: textbox (Gap formed by a channel between the support structure and the bracket body)][AltContent: ][AltContent: textbox (C axis)][AltContent: textbox (W axis)][AltContent: textbox (I axis)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Ground face)][AltContent: arrow][AltContent: textbox (Bracket pad)][AltContent: arrow][AltContent: textbox (Bracket body)][AltContent: arrow][AltContent: textbox (Archwire Slot)][AltContent: textbox (Support structure)][AltContent: arrow]
    PNG
    media_image6.png
    294
    382
    media_image6.png
    Greyscale




[AltContent: textbox (I axis)][AltContent: arrow]
[AltContent: ][AltContent: arrow][AltContent: textbox (The gap formed by a channel)][AltContent: textbox (W axis)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Bracket pad)][AltContent: arrow][AltContent: textbox (Support structure)]
    PNG
    media_image7.png
    141
    342
    media_image7.png
    Greyscale


Lewis teaches an orthodontic appliance (10) including a bracket body including an archwire slot (12) formed to engage with an archwire (5), and a bracket pad (20) for engaging with a tooth (6) including two support structures on each side of the bracket body (see annotated Fig. 1 and 3 above). Where each of the support structures terminates in an end portion (23) and (24). Each of the end portions (23 and 24) lies in a plane parallel to the front face (22) of the bracket pad (20), that at the same time lies parallel to the ground face (13) of the archwire slot (12) (see annotated Fig. 1 and 3 above). Where the support structures are spaced apart from the bracket body forming a gap in this way each support structure impart a great stability to the bracket by applying a directional force thought the bracket pad (20) over a relatively wide area. In addition, any of the support structures can be the only contact between the archwire and the orthodontic appliance when the tooth only needs a rotational adjustment (see col. 3, lines 15-36).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the support surfaces of Wildman/Kishi, with the support surfaces separated away from the bracket body by a gap of Lewis, in order to further distribute the direction force imparted by the archwire, and in some cases that the tooth need a rotational adjustment the spaced apart support structure can provide the only contact surface of the orthodontic appliance and the archwire. 
Regarding claim 2, Wildman/Kishi/Lewis discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Wildman discloses that the lingual bracket and the archwire are arranged relative to each other such that the slot side faces are parallel to a plane defined by axis I and axis W (see annotated Fig. 32 above).  
 Regarding claims 4 and 16, Wildman/Kishi/Lewis discloses the claimed invention substantially as claimed, as set forth above for claims 3 and 15 respectively, and where Wildman discloses that the plurality of brackets are arranged relative to each other such that each bracket is fitted with the slot to the archwire and oriented with the pads forming an outer periphery of the orthodontic appliance (due to the brackets are placed on the lingual side of the teeth, the bracket as shown in Fig. 30, the pads forms an outer periphery and the inner periphery is formed by the archwire).  
Regarding claim 5, Wildman/Kishi/Lewis discloses the claimed invention substantially as claimed, as set forth above for claim 4, and where Wildman discloses having a plurality of ligatures (422) (the ligatures of Wildman is the closure member for retaining the archwire inside the bracket) for retaining the archwire (16) and the bracket with each other (see annotated Fig. 30 and 32 above, and col. 13, line 41).  
Regarding claim 6, Wildman/Kishi/Lewis discloses the claimed invention substantially as claimed, as set forth above for claim 1, and wherein Wildman and in Lewis is disclosed that the shape of the support surface is pre-determined independent from the shape of the bracket pad (see annotated Fig. 30, 32 and 34 above, where the bracket pad can be bigger or smaller, and the support surface shape is maintained the same).
Regarding claim 7, Wildman/Kishi/Lewis discloses the claimed invention substantially as claimed, as set forth above for claim 1, and wherein Wildman discloses that at least one archwire support structure forms a flat and protrudes parallel to the axis C (see annotated Fig. 30 above).
Regarding claim 8, Wildman/Kishi/Lewis discloses the claimed invention substantially as claimed, as set forth above for claim 1, and wherein Wildman discloses that the archwire support structure protrudes from the bracket pad (see annotated Fig. 30 above, where the archwire support structure is directly attached to the bracket pad, therefore it is understood that it protrudes from the bracket pad).
 Regarding claims 12 and 13, Wildman/Kishi/Lewis discloses the claimed invention substantially as claimed, as set forth above for claim 1, and wherein Wildman discloses that the brackets are made of a metal, e.g. chemically etching a layer of heat-treatable steel, such as 17/7 stainless steel (see col. 7, lines 45-47).
 Regarding claim 14, Wildman/Kishi/Lewis discloses the claimed invention substantially as claimed, as set forth above for claim 1, and wherein Wildman discloses that the lingual bracket is seated on a tooth along axis C, and axis I extends perpendicular to axis C (see annotated Fig. 30 above).
Regarding claim 15, Wildman/Kishi/Lewis discloses the claimed invention substantially as claimed, as set forth above for claim 2, and wherein Wildman discloses that the width of each slot matches with the height of the archwire (see annotated Fig. 32 above, where the side faces width matches the archwire dimensions). Furthermore, Kishi also teaches that the width of the slot matches the height of the archwire (200) (see Fig. 10 above).
Regarding claim 18, Wildman/Kishi/Lewis discloses the claimed invention substantially as claimed, as set forth above for claim 1.
However, Wildman/Kishi does not disclose that the archwire support structure is spaced at a pre-determined distance from the bracket body such that a portion of a ligature can run through the channel.
Lewis teaches a dental bracket with archwire support structure on the bracket pad on each side of the bracket body to contact the archwire (5) and located at a pre-determined distance from the bracket body (see annotated Fig. 3 above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the archwire support structure of Wildman/Kishi, with the pre-determined distance of the archwire support structure from the bracket body of Lewis, in order to use the additional area for a ligature if the dental professional considered necessary to hold down the archwire in place in addition to the hinged closure member (422).
 Furthermore, due to Wildman/Kishi discloses all of the structural limitations of claim, as best understood by the Examiner. As all of the structural limitations are disclosed, the archwire support structure at the pre-determined distance from the bracket body for run through the ligature through the channel is capable of being executed. The recitation of the intended use of a claimed invention must result in a structural difference between the claimed invention as the prior art to patentably distinguish the claimed invention from the prior art. As Wildman/Kishi/Lewis is capable of performing the intended use of the claimed invention, and the recitation of the intended use does not result in a structural difference, the combination of Wildman/Kishi/Lewis discloses all of the limitations of claim 18.

[AltContent: arrow][AltContent: textbox (Archwire support structure)][AltContent: textbox (Slot)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Bracket pad)][AltContent: textbox (I)][AltContent: textbox (C)][AltContent: textbox (W)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Lingual bracket)][AltContent: arrow]
    PNG
    media_image1.png
    368
    423
    media_image1.png
    Greyscale


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wildman (US 5863199 A) in view of Kishi (US 20110300502 A1), in further view of Lewis (US 2854747 A) as applied to claim 1 above, and further in view of Curiel et al. (US 20140011154 A1).
Regarding claim 10, Wildman/Kishi/Lewis discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Wildman discloses that the bracket pad has a tooth facing surface and an opposite tissue facing surface, where tooth facing surface and the tissue facing surface conform in shape to each other (see annotated Fig. 30 above).  
However, Wiechmann/Georgakis does not disclose that the tooth facing surface taper toward each other at the periphery of the bracket pad.

    PNG
    media_image8.png
    219
    523
    media_image8.png
    Greyscale

Curiel et al. teaches a lingual bracket (2) including a pad (8) where the tooth facing surface and the tissue facing surface are tapered toward each other at the periphery of the bracket pad (see Fig. 2 and 3 above). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bracket pad of Wildman/Kishi/Lewis, with the bracket pad tapering of Curiel, in order to have a smooth transition from the bracket pad to the tooth surface.
[AltContent: textbox (Fig. 32 zoomed portion)][AltContent: textbox (Tissue facing surface of the Bracket pad)][AltContent: ][AltContent: arrow][AltContent: textbox (Acute angle)][AltContent: arrow][AltContent: ][AltContent: arrow][AltContent: textbox (Slot ground face)][AltContent: arrow]
    PNG
    media_image9.png
    156
    163
    media_image9.png
    Greyscale

Regarding claim 11, Wildman/Kishi/Lewis discloses the claimed invention substantially as claimed, as set forth above for claim 10, and where Wildman discloses that the slot ground face is oriented at an acute angle relative to an occlusal region of the tissue facing surface of the bracket pad (see annotated Fig. 32 zoomed portion above).

Response to Arguments
The amendments done to the claim 1 have changed the interpretation of the claimed orthodontic appliance. Therefore, the combination of prior arts of Wiechmann and Lewis does not describe the present description of the anterior tooth, lingual orthodontic appliance. Therefore, the rejection is withdrawn. 
However, after a further search was found the prior art of Wildman, Kishi in combination with the prior art of Lewis, that as best understood by the Examiner, includes all the limitations claimed.
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/RALPH A LEWIS/Primary Examiner, Art Unit 3772